Fourth Court of Appeals
                               San Antonio, Texas
                                   November 16, 2016

                                  No. 04-16-00644-CV

               UTILITY TRAILER SALES SOUTHEAST TEXAS, INC.,
                                 Appellant

                                            v.

                         Hector L. LOZANO and Mary E. Short,
                                      Appellees

                From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVT003881 D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to December 5, 2016.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court